Exhibit 10.01 

 

RESCISSION AGREEMENT

 

THIS RESCISSION AGREEMENT, dated as of June 30, 2015 is made by and among
Freedom Seed & Feed, Inc., a Nevada corporation (“FSF”), the shareholders of FSF
set forth on Schedule I hereto (the “FSF Shareholders”), Mountain High
Acquisitions Corp., a Colorado corporation (“MYHI”) and the shareholders of MYHI
set forth on Schedule II hereto (the “MYHI Shareholders” and with the FSF
Shareholders, the “Shareholders”). FSF, MYHI and the Shareholders are at times
referred to in this Rescission Agreement (the “Agreement”) individually as a
“Party” and collectively as the “Parties.”

 

WHEREAS, on March 31, 2015, the Parties entered into a share exchange agreement
pursuant to which the FSF Shareholders exchanged (the “Exchange”) all 75,000 of
the issued and outstanding shares of FSF, no par value per share (the “FSF
Shares”) for an aggregate of 29,429,000 shares of common stock, par value
$0.0001 per share, of MYHI (the “MYHI Shares” and with the FSF Shares, the
“Shares”);

 

WHEREAS, on May 19, 2015, the Parties entered into a First Amendment to Share
Exchange Agreement (as so amended, the “Exchange Agreement”) that, inter alia,
increased the number of FSF Shares to be received by the FSF Shareholders to
31,429,000; and

 

WHEREAS, the Parties have amicably determined that it is in their collective
best interest to: (i) rescind the Exchange Agreement, including but not limited
to the exchange of FSF Shares for MYHI Shares, and (ii) provide for such
additional agreements as are set forth herein.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each Shareholder
agree as follows:

 

1. Surrender of MYHI Shares

 

a. The holders of MYHI Shares hereby cancel, waive, relinquish and disclaim in
all respects any and all claims and/or rights to record or beneficial ownership
in and to the MYHI Shares set forth on Schedule A next to each such undersigned
person’s name as of June 30, 2015 (the “Closing Date”).

 

b. The MYHI Shares shall be delivered to MYHI at the address indicated below for
notices, together with executed stock powers promptly following execution of
this Agreement, but no later than August 1, 2015. Notwithstanding the obligation
to deliver such MYHI Shares for cancellation, the Secretary of MYHI shall, on
the Closing Date, record such cancellations and shall have the full power and
authority to direct the transfer agent for MYHI to cancel such MYHI Shares on
the books and records of the MYHI as attorney-in-fact for the holders of such
MYHI Shares cancelled hereby or as transferred hereby.

 

2. Surrender of FSF Shares

 

a. MYHI, as the holder of all FSF Shares hereby cancels, waives, relinquishes
and disclaims in all respects any and all claims and/or rights to record or
beneficial ownership in and to the FSF Shares received in the Exchange as of the
Closing Date.

 

b. Executed stock powers for the transfer of FSF Shares shall be delivered by
MYHI to the FSF Shareholders care of FSF at the address indicated below for
notices promptly following execution of this Agreement, but no later than the
Closing Date. Notwithstanding the obligation to deliver such executed stock
powers, the Secretary of FSF shall, on the Closing Date, record such transfer
and shall have the full power and authority to cancel MYHI’s ownership of the
FSF Shares on the books and records of FSF as attorney-in-fact for the holders
of such FSF Shares as transferred hereby.

 

3. Cooperation

 

a. Each of the Parties shall continue to provide such information to the other
Parties as may be necessary for such Party to comply with its continuing
reporting obligations under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) or as otherwise reasonably requested. Each of MYHI and FSF
shall, at all times, provide the requesting Party access to the books and
records of the other Party on reasonable advance notice to the extent they are
in possession of such.

 

b. All information regarding the business of FSF including, without limitation,
financial information that FSF provided to MYHI during MYHI due diligence
investigation of FSF will be destroyed or, if incapable of being destroyed, kept
in strict confidence by MYHI and will not be used, dealt with, exploited or
commercialized by MYHI or disclosed to any third party without the prior written
consent of FSF.

 

4. Representation Regarding Non assignment; Releases

 

a. Each of the Parties represents and warrants that he, she or it has not
assigned, transferred, sold, or pledged, any Share or any claim or claims that
he, she or it has, has had, or may have, against any of the other Parties and
each of the Parties understands and acknowledges that the other Parties are
relying on the aforesaid warranty and representation.

 

b. In consideration of the consideration and obligations described in this
Agreement, FSF hereby releases and discharges MYHI and the MYHI Shareholders,
and their respective heirs, executors, successors, assigns, agents and trusts
(the “MYHI Releasees”), from and against any and all actions, causes of action,
suits, debts, dues, sums of money, accounts, reckonings, bonds, bills,
specialties, covenants, contracts, controversies, agreements, promises,
variances, trespasses, damages, judgments, extents, executions, claims, and
demands, whatsoever, in law, admiralty, or equity, which each or any of the MYHI
Releasees and their respective representatives, agents, attorneys, predecessors,
successors, insurers, administrators, heirs, executors and assigns, has ever
had, now has, or hereinafter can, shall, or may have, for, upon, or by reason
of, any matter, cause, or thing, whatsoever, whether known or unknown, from the
beginning of the world to the day of the date of this Agreement (other than as a
result of any breach of any obligation set forth in this Agreement).

 

c. In consideration of the consideration and obligations described in this
Agreement, MYHI and the MYHI Shareholders hereby release and discharge FSF and
the FSF Shareholders, and their respective heirs, executors, successors,
assigns, agents and trusts (the “FSF Releasees”), from and against any and all
actions, causes of action, suits, debts, dues, sums of money, accounts,
reckonings, bonds, bills, specialties, covenants, contracts, controversies,
agreements, promises, variances, trespasses, damages, judgments, extents,
executions, claims, and demands, whatsoever, in law, admiralty, or equity, which
each or any of the FSF Releasees and their respective representatives, agents,
attorneys, predecessors, successors, insurers, administrators, heirs, executors
and assigns, has ever had, now has, or hereinafter can, shall, or may have, for,
upon, or by reason of, any matter, cause, or thing, whatsoever, whether known or
unknown, from the beginning of the world to the day of the date of this
Agreement (other than as a result of any breach of any obligation set forth in
this Agreement).

 

d. The Parties agree that they will not publicly or privately disparage or
criticize FSF, MYHI or the any of the Shareholders, or any of their partners,
shareholders, members, directors, officers, agents, attorneys or employees.

 

5. Disclaimer of Rights

 

Neither FSF nor any of the FSF Shareholders shall have any right to any of the
cash, claims, assets or business of MYHI. Neither MYHI nor any of the MYHI
Shareholders shall have any right to any of the cash, claims, assets or business
of FSF.

 

6. Indemnification

 

a. MYHI will indemnify, defend, and hold harmless, to the full extent of the
law, FSF and the FSF Shareholders, from, against, and in respect of any and all
any and all liabilities, losses, damages, costs and expenses (including
reasonable attorney’s fees and costs) (collectively, “Losses”), asserted
against, relating to, imposed upon, or incurred by FSF or the FSF Shareholders
by reason of, resulting from, based upon or arising out of the breach by MYHI of
any representation or warranty of MYHI or the MYHI Shareholders contained in or
made pursuant to this Agreement or any certificate or other instrument delivered
pursuant to this Agreement; or the breach or partial breach by MYHI or the MYHI
Shareholders of any covenant or agreement of MYHI or the MYHI Shareholders made
in or pursuant to this Agreement or any certificate or other instrument
delivered pursuant to this Agreement.

 

b. FSF will indemnify, defend, and hold harmless, to the full extent of the law,
MYHI and the MYHI Shareholders, from, against, and in respect of any and all any
and all Losses asserted against, relating to, imposed upon, or incurred by MYHI
or the MYHI Shareholders by reason of, resulting from, based upon or arising out
of the breach by FSF of any representation or warranty of FSF or the FSF
Shareholders contained in or made pursuant to this Agreement or any certificate
or other instrument delivered pursuant to this Agreement; or the breach or
partial breach by FSF or the FSF Shareholders of any covenant or agreement of
FSF or the FSF Shareholders made in or pursuant to this Agreement or any
certificate or other instrument delivered pursuant to this Agreement.

 

7. Miscellaneous

 

a. Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors and assigns.

 

b. Governing Law; Jurisdiction; Waiver of Jury Trial. This Agreement shall be
governed by and construed under the laws of the State of Nevada without regard
to the choice of law principles thereof. Each party hereby irrevocably submits
to the exclusive jurisdiction of the state and federal courts sitting in the
State of Nevada for the adjudication of any dispute hereunder or in connection
herewith or therewith or with any transaction contemplated hereby or thereby,
and hereby irrevocably waives any objection that such suit, action or proceeding
is brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Nothing contained herein shall be deemed to limit in any
way any right to serve process in any manner permitted by law. EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY
TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR
ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

c. Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each party to this
Agreement will be entitled to specific performance hereunder. Accordingly, the
Parties agree that, in addition to any other remedies available to it at law or
in equity, any party shall be entitled to seek injunctive relief to enforce the
terms of this Agreement.

 

d. Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 

e. Counterparts/Execution. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party. In the event that any signature is
delivered by facsimile transmission or by an e-mail which contains an electronic
file of an executed signature page, such signature page shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or electronic file
signature page (as the case may be) were an original thereof.

 

f. Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

g. Notices. All notices, requests, demands, and other communications hereunder
shall be in writing and delivered personally or sent by registered or certified
United States mail, return receipt requested with postage prepaid, or by
telecopy or e-mail, addressed as follows: (i) such address as appears on the
books and records of MYHI with respect to the MYHI Shareholders, and in the case
of MYHI, the most recent address for notices set forth from time to time as the
office of MYHI in its SEC filings and reports, and (ii) such address as appears
on the books and records of FSF with respect to the FSF Shareholders, and in the
case of FSF, to 840 Lynn Road, Lexington, KY 40504. Any party hereto may change
its address upon 10 days’ written notice to any other party hereto.

 

h. Expenses. The parties hereto shall pay their own costs and expenses in
connection herewith.

 

i. Attorneys’ Fees. In the event that it should become necessary for any party
entitled hereunder to bring suit against any other party to this Agreement for a
breach of this Agreement, the parties hereby covenant and agree that the
prevailing party shall be entitled to recover all reasonable attorneys’ fees and
costs of court incurred in connection with any such dispute

 

j. Entire Agreement; Amendments. This Agreement constitutes the entire agreement
between the parties with regard to the subject matter hereof and thereof,
superseding all prior agreements or understandings, whether written or oral,
between or among the parties. No amendment, modification or other change to this
Agreement or waiver of any agreement or other obligation of the parties under
this Agreement may be made or given unless such amendment, modification or
waiver is set forth in writing and is signed by all parties to this Agreement.
Any waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given.

 

k. Headings. The headings used in this Agreement are used for convenience only
and are not to be considered in construing or interpreting this Agreement.

 

l. Construction. Words of any gender used in this Agreement shall be held and
construed to include any other gender, and words in the singular number shall be
held to include the plural, and vice versa, unless the context requires
otherwise.

 

m. Counterparts; Facsimile Signatures. This Agreement may be executed in
counterparts, all of which shall be considered one and the same agreement and
shall become a binding agreement when one or more counterparts have been signed
by each of the Parties hereto and delivered to the other Parties, whether in
facsimile or hard copy.

 

 

 

[Remainder of page intentionally left blank.]

 

 

 

 

IN WITNESS WHEREOF the parties have executed this Agreement effective as of the
day and year first above written.

 

MOUNTAIN HIGH ACQUISITIONS CORP.

 

/s/Alan Smith

Name: Alan Smith

Title: Chief Executive Officer 

 

MYHI SHAREHOLDERS

 

/s/ Alan Smith

Name: Alan Smith

Shares Owned: 6,000,000

Percent of Class: 9.2%

 

 

 

/s/Rick Stifel

Name: Rick Stifel

Shares Owned: 250,000

Percent of Class: 0.4%

 

 

FREEDOM SEED & FEED, INC.

 

 

 

/s/David Hadland

Name: David Hadland

Title: President

 

 

 

 

 

 

FSF SHAREHOLDERS SIGNATURES

 

NAME AND ADDRESS SIGNATURE PERCENT OF OWNERSHIP Shares Percent

Living 360

Saeb Jannoun

5523 Rawls Road

Tampa, FL 33625

 

  4,500 6%

Axiom Financials, Inc.

Darren Bankston

327 Dahlonega Road

Ste 1701 B

Cumming, GA 30040

 

  395 0.53%

Koki Motors

Mike Jrab

9432 Cavendish Drive

Tampa, FL 33626

 

  2,487 3.32%

Micaddan Marketing Consultants, LLC

Alan Rosenthal

1141 Chanticleer

Cherry Hill, NJ 08003

 

  592 0.79%

Andy Sauder

329 High Street

Santa Cruz, CA 95060

 

  197 0.26%

Street Capital

300 Colonial Center Parkway

Ste 260

Roswell, GA 30076

 

  3,750 5.00%

David Hadland

840 Lynn Road

Lexyington, KY 40405

 

  31,538 42.05%

Michael Lewis

840 Lynn Road

Lexyington, KY 40405

 

  31,538 42.05%       75,000 100.00%

 

 

 

 

 

 

SCHEDULE I

MYHI SHAREHOLDER

 

Beneficial Owner

 

Number 

 



Title of Class  

 

6,000,000

Common Alan Smith –  Current Chief Executive Officer   Total  6,000,000 Common

 

 

 

 

 

 

 

SCHEDULE II

FSF SHAREHOLDERS

 

NAME AND ADDRESS

SHARES

 

NUMBER

 

CLASS

Living 360

Saeb Jannoun

5523 Rawls Road

Tampa, FA 33625

 

4,500 Common

Axiom Financials, Inc.

Darren Bankston

327 Dahlonega Road

Ste 1701B

Cumming, GA 30040

 

395 Common

Koki Motors

Mike Jrab

9432 Cavendish Drive

Tampa, FL 33626

 

2,487 Common

Micaddan Marketing Consultants, LLC

Alan Rosenthal

1141 Chanticleer

Cherry Hill, NJ 08003

 

  Common

David Sauder

329 High St

Santa Cruz, CA 95060

 

197 Common

Street Capital

300 Colonial Center Parkway

Ste 260

Roswell, GA 30076

 

3,750 Common

David Hadland

840 Lynn Road

Lexington, KY 40405

 

  Common

Michael Lewis

403 North 3rd St

Danville, KY 40422

 

  Common TOTAL 75,000  

 

 

